WILLIAMS, Judge.
This is an appeal by Sustan Garments, Inc. from a judgment of the Fifth Judicial District Court which affirmed the ruling of the Louisiana Board of Review approving the claim for unemployment compensation benefits sought by a former employee of Sustan, Shirley Thames.
On March 27, 1967, the Louisiana Division of Employment Security in its Notice of Claim Determination found that Shirley Thames was qualified for benefits and established the following facts:
“You quit because of pressure on you because of the union and so many repairs brought to you that you could not do your regular work. You left with good cause connected with your employment.”
Sustan sought to appeal the decision and a hearing was scheduled before George L. Ducote, Appeals Referee, in Monroe, Louisiana, on April 20, 1967. Sustan, in a letter to Ducote dated April 15, 1967, sought to have the appeal postponed until May 2, 1967, or any later date. The April 20th hearing was cancelled by Ducote and a new date was set for May 2, 1967. On May 2, 1967, Sustan did not appear at the hearing nor notify the Referee in writing of its desire to delay or postpone the hearing. The decision of the Appeals Referee was delayed until May 4, 1967, to allow Sustan to request rescheduling of the hearing if there were any mitigating circumstances; however, no request was received. The Referee dismissed the appeal in accordance with Rule No. 7 of the Louisiana Board of Review which provides that an appeal may be dismissed when the appellant fails to appear at the time designated for a hearing, fails to request postponement, or fails to present mitigating circumstances which precluded appearance and request rescheduling within forty-eight hours of the scheduled hearing time.
Upon a further appeal by Sustan, the Board of Review for the Division of Employment Security considered the matter and ordered the appeal dismissed and the determination of the agency to remain in effect. Whereupon, Sustan filed a petition for judicial review in the district court, which was dismissed.
On appeal, appellant alleges the hearing before the Referee should have been continued upon the Referee receiving notice that Sustan was involved with another hearing on the same date and that the district court failed to order additional hearings before the Board of Review as evidence before the district court was inadequate, vague and indefinite.
The issues involved in the present case are identical to those in the case of Sustan Garments, Inc. v. Administrator of Division of Employment Security, La.App., 211 So.2d 714 (2d Circuit, 1968), in which this court has on this date rendered an opinion. For the reasons stated therein, the decision of the district court is hereby affirmed at appellant’s cost.